DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2020 and on August 11, 2020 were filed before the mailing date of the first Office Acton on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner. 

Election/Restriction
  	Claims 1 and 12 are generic to the following disclosed patentably distinct species: 
Species A (FIG. 1) having seven lens units with power structure: + - + - + - -.
Species B (FIG. 3) having eight lens units with power structure: + - + - + - + -.
Species C (FIG. 5) having seven lens units with power structure: + - + - + - -.
Species D (FIG. 7) having six lens units with power structure: + - + - + -.
Species E (FIG. 9) having seven lens units with power structure: + - - + - + -.

  	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species as evidenced by the figures and specification with mutually exclusive combinations of lens units and powers.  
  	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
-the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
-the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

  	On August 8, 2022, Applicant’s attorney, Mr. Chul-Woo Lee, elected Species A (FIG. 1) without traverse via telephone on Applicant’s behalf, which pertains to a zoom lens having seven lens units with power structure: + - + - + - -.  According to Mr. Chul-Woo Lee, Species A corresponds to claim 13 as well as generic claims 1 and 12.  See Examiner-Initiated Interview Summary as well, which is mailed with this Office Action.
 	In view of the election of Species A claims 14-16 are currently withdrawn since they are directed to non-elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
Dwp, which is a distance on an optical axis from the aperture stop at a wide-angle end to a vertex of the positive lens on the object side as recited in claims 1 and 17;  
Dtp, which is a distance on the optical axis from the aperture stop at a telephoto end to the vertex of the positive lens on the object side as recited in claims 1 and 17;
M1, which is a moving amount of the first lens unit during zooming from the wide- angle end to the telephoto end as recited by claims 8 and 9; 
MLp, which is a moving amount of the positive lens unit during zooming from the wide-angle end to the telephoto end as recited by claim 8; and
MLn, which is a moving amount of the negative lens unit during zooming from the wide- angle end to the telephoto end as recited by claim 9;
the positive lens unit and the aperture stop integrally moving during zooming as recited by claim 11.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 7-10 and 17 are objected to because of the following informalities:  
in claims 1 and 17, the phrase “a negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop” seems to convey that an object is located among the at least one lens unit.  For the purpose examination, this phrase is construed to mean that the object is an object of the lens such as would be located on the object side of the claimed zoom lens and not within the at least one lens unit.
in claim 2, last line, the term “for d-line” should be “for the d-line.”  
in claim 7, which depends upon claim 1, the phrase “a lens unit closest to an image in the rear unit” seems to convey that an image is located in the rear unit.  For the purpose of examination, this phrase is construed to mean that image is an image of the lens that is projected on an image side of the zoom lens.
With respect to claims 8 and 9, which each depends upon claim 1, the phrase “moving amount” may convey a distance moved during zooming.  This is how this term is construed for the purpose of examination.  However, if “moving amount” pertains to some other parameter, then Applicant needs to point this out in the Applicant’s response to this Office Action.
In claim 9, line 4 “MLn” should be “where MLn.”
in claim 10, last line, the term “for d-line” should be “for the d-line-.”  
Appropriate correction is required.

Claim Interpretation
Independent claims 1 and 17 recite “vdp is an Abbe number of the positive lens for the d-line” and “ΘgFp is a partial dispersion ratio of the positive lens for the g-line and the F-line.”  Given the broadest reasonable interpretation of the terms “d-line,” “g-line” and “F-line,” these terms are understood to correspond to Fraunhofer lines wherein the d-line corresponds to a wavelength of 5876 Å and the g-line corresponds to a wavelength of 4358 Å as evident from ¶ [0024] of Applicant’s specification.  However, Applicant’s specification does not define the F-line.  For the purposes of examination, the F-line is understood to correspond to a wavelength of 4861 Å as evident from Table 1 of H.T. Betz, Measurement of Luminescence by the Fraunhoffer Line Depth Method, Technical Letter NASA-70 (1966)(hereinafter the “Betz Document”), and U.S. Patent Application Publication No.  2019/0196160 A1 (hereinafter “Ikegaya”), page 3, left col., lines 17-23.  
Should Applicant wish to traverse Examiner’s claim interpretation(s), then Applicant should do so in Applicant’s first response to this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 1 and 17, the phrase “during zooming, a distance between adjacent lens units of the first, second and plurality of lens units changes” is unclear because this appears to be a contraction that detracts from the clarity of these claims as to whether this claimed limitation is intended to refer to one distance separating each adjacent lens unit (i.e., these three lens units are equally spaced along the optical axis) or whether there are various distances between adjacent lens units of the first lens unit, the second lens unit and the plurality of lens units of the rear unit, such as may separate adjacent lens units by different distances.  Also, this phrase is unclear as to whether all distances are changing at the same time and by the same amount or whether there are multiple distances that change in terms of different amounts during zooming.  For the purposes of examination, this language is construed as referring to changes in multiple different distances between adjacent lens units of the first lens unit, the second lens unit and the plurality of lens units of the rear unit.

With respect to independent claims 1 and 17 the definitions for Dwp and Dtp are unclear.  More specifically, claims 1 and 17 recite “Dwp is a distance on an optical axis from the aperture stop at a wide-angle end to a vertex of the positive lens on the object side” and “Dtp is a distance on the optical axis from the aperture stop at a telephoto end to the vertex of the positive lens on the object side.”  Dwp and Dtp are not shown in Applicant’s original drawings so it is unclear as to what distance corresponds to these parameters.  In addition, it is unclear what constitutes a wide angle end at the aperture stop and what constitutes a vertex of the positive lens on the object side.  It is also unclear what constitutes a telephoto end at the aperture stop.
For instance, as evident from Sophie Morel, Methods For Measuring a Lens Focal Length [Online]. December 2011 [retrieved on July 18, 2022]. Retrieved from Internet: <URL: https://wp.optics.arizona.edu/optomech/wp-content/uploads/sites/53/2016/10/Tutorial_MorelSophie.pdf>, (hereinafter, the “Morel Tutorial”), page 1, a lens may have multiple vertices such as for the front surface and the back surface.  Consequently, a person of ordinary skill in the art would not be able to ascertain the condition  “0.10<Dwp/Dtp<0.70” with any certainty because it is unclear what is the scope of each of the distances Dwp and Dtp and Applicant’s description fails to clearly describe these distances Dwp and Dtp.  For the purposes of examination, the distance Dwp is construed to be a distance on the optical axis from the aperture stop to the center of the positive lens on the object side when the zoom lens is in the wide-angle configuration and the distance Dtp is construed to be a distance on the optical axis from the aperture stop to the center of the positive lens on the object side when the zoom lens is in the telephoto configuration.
Claims 2-13, which depend either directly or indirectly upon independent claim 1, are likewise indefinite for at least the same reasons as claim 1.
With respect to claim 13, which depends upon claim 12 which depends upon claim 1, the phrase “the rear unit consists of” constitutes a closed limitation excluding any other element, see MPEP 2111.03(II); however claim 13 has independent claim 1 as its base claim, and independent claim 1 recites “the rear unit includes an aperture stop and a negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop.”  Therefore, the rear unit of claim 1 must include an aperture stop; however, the rear unit recited by claim 13 excludes the aperture stop, which renders the scope of these claims unclear.  Furthermore, it is unclear whether the “negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop” is one of the lens units recited by claim 13.  If it is not, then it is also confusingly excluded by the “consisting of” language employed in claim 13.  For the purposes of examination, the “consisting of” language will be construed to mean “comprising” in order to avoid the issues of indefinite claim scope by adopting the broadest reasonable interpretation of claim 13 in light of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  	Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,465,203 B2 (herein after “Sugita”) in view of U.S. Patent Application Publication No. US 2015/0015966 A1 (hereinafter “Ida”). 
Sugita constitutes analogous art with respect to the subject matter of claim 1 because Sugita pertains to the field of zoom lenses, Sugita, col. 1, lines 7-11, which is the same field of endeavor as the subject matter of claim 1.
 	Regarding claim 1, Sugita discloses “a zoom lens comprising, in order from an object side to an image side, a first lens unit having a positive refractive power; a second lens unit having a negative refractive power; and a rear unit including a plurality of lens units, wherein during zooming, a distance between adjacent lens units of the first, second and plurality of lens units changes, wherein the rear unit includes an aperture stop and a negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop, wherein the negative lens unit includes a positive lens,” as recited by independent claim 1.  (Sugita discloses a zoom lens (Example 1) comprising, in order from an object side to an image side (IP), a first lens unit (L1) having a positive refractive power, Sugita, col. 10, lines 32-38, and FIG. 1, a second lens unit (L2) having a negative refractive power, Sugita, col. 10, lines 32-38, and FIG. 1, and a rear unit (L3, SP, L4, L5 and L6) including a plurality of lens units (L3, L4, L5 and L6), Sugita, col. 10, lines 34-42, and FIG. 1.  Sugita discloses that during zooming a distance between adjacent lens units of the first lens unit (L1), the second lens unit (L2) and the plurality of lens units (L3), (L4), (L5), (L6) changes.  Sugita, col. 10, lines 42-47, and FIG. 1.  Sugita discloses that the rear unit (L3, SP, L4, L5 and L6) includes an aperture stop (SP) and a negative lens unit (L4) disposed closest to an object among at least one lens unit (L6) having a negative refractive power on the image side (IP) of the aperture stop (SP).  Sugita, col. 4, lines 53-65, col. 10, lines 32-47, and FIG. 1.  Sugita discloses that the negative lens unit (L4) includes a positive lens as evident from Surface number 18 corresponding to a convex lens of r = 48.183, which has an Abbe number of 25.7.  Sugita, col. 10, lines 34-42, and FIG. 1, and Numerical Example 1 of col. 13).
  	Sugita also discloses the condition “0.10<Dwp/Dtp<0.70,” wherein “Dwp is a distance on an optical axis from the aperture stop at a wide-angle end to a vertex of the positive lens on the object side, and Dtp is a distance on the optical axis from the aperture stop at a telephoto end to the vertex of the positive lens on the object side” as recited by claim 1.  (As evident from col. 14, lines 10-20, of Sugita, with d16 representing movement of the positive lens of lens unit (L4) relative to the aperture stop (SP), Dwp = 8.54 and Dtp = 37.70, so then Dwp/Dtp = 0.222 which falls within the claimed range for the ratio Dwp/Dtp and, therefore, renders prima facie obvious the claimed range.  On the other hand, because the aperture stop (SP) is not stationary should d15 + d16 represent movement of the positive lens of lens unit (L4) relative to the aperture stop (SP), Dwp = 10.14 and Dtp = 54.92, then Dwp/Dtp = 0.185, which also falls within the claimed range for the ratio Dwp/Dtp and, therefore, renders prima facie obvious the claimed range).  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, Sugita renders obvious the claimed range 0.10<Dwp/Dtp<0.70 because Sugita’s disclosed value for Dwp/Dtp lies within Applicant’s claimed range.
Sugita does not appear to disclose the condition limitations pertaining to the partial dispersion ratio ΘgFp and the Abbe number vdp recited by claim 1.  
Ida constitutes analogous art with respect to the subject matter of claim 1 because Ida pertains to the field of zoom lenses, Ida, ¶ [0001], all lines, which is the same field of endeavor as the subject matter of claim 1.	
	Ida discloses a zoom lens in which a variation in aberration with respect to temperature change is small, and that this zoom lens includes multiple lens units in which a distance between adjacent ones of the multiple lens units changes for zooming.  Ida, abstract, and ¶¶ [0063], [0064] and [0066], all lines.  Ida discloses conditions 

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50, 
wherein “vdp is an Abbe number of the positive lens for the d-line, 6gFp is a partial dispersion ratio of the positive lens for the g-line and the F-line,” as recited by claim 1.  (Ida discloses in FIG. 21A a graph of Abbe number and partial dispersion ratio of materials that may correspond to Conditional Expressions (1) and (2) employed to select optical materials suitable for making optical elements, such as a lens, of a zoom lens so that chromatic aberrations of the zoom lens system are minimized.  Ida, ¶¶ [0047] and [0071]-[0081], all lines.  In other words, Ida discloses a range of conditions as a function f(vd, ƟgF) of Abbe number vd for a lens for the d-line and partial dispersion ratio ƟgF of a lens for the g-line and the F-line, which are used to select suitable materials for making a lenses of a zoom lens system.  As evident from FIG. 21A, values for Abbe number range from about 20 to almost 100.).
    	A person of ordinary skill in the art would realize that the values of Abbe number, 40.73, and partial dispersion ratio, 0.5671, for the optical material NBFD13 (Hoya Co., Ltd.), as described by Applicant’s specification at ¶ [0033], falls well within the value ranges for Abbe number and partial dispersion ratio disclosed by Ida in FIG. 21A.  In other words, the values for Abbe number and partial dispersion ratios according to Applicant’s claimed invention substantially fall within the values for Abbe number and partial dispersion ratio disclosed by FIG. 21A of Ida, and which corresponds to optical materials possessing suitable characteristics for making lenses of a zoom lens system in order to provide improved characteristics with respect to chromatic aberration as taught by Ida, ¶ [0081], lines 1-14.
    	It is a well settled proposition that when prior art value(s) or range overlap or fall within an Applicant’s claimed range, the claimed range is rendered prima facie obvious in view of the prior art in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Thus, the value ranges disclosed by Ida for Abbe number (i.e., about 20 to almost 100) and for partial dispersion ratio (i.e., FIG. 21A) substantially overlap Applicant’s claimed range and, therefore, render Applicant’s claimed conditions 

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50,
as prima facie obvious in the absence of showing the criticality of the claimed ranges.
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the present application to have applied conditions disclosed by Ida for parameters pertaining to partial dispersion ratio and Abbe number to the positive lens of the zoom lens disclosed by Sugita in order to employ a positive lens made of a material selected in accordance with conditions disclosed by Ida in order to improve chromatic aberration characteristics of the lens system as taught by Ida.  Because the zoom lens resulting from the combination of Sugita and Ida includes values of partial dispersion ratio and Abbe number that substantially overlap the values according to Applicant’s claimed conditions for partial dispersion ratio and Abbe number, the combination of Sugita and Ida render prima facie obvious Applicants’ claimed ranges for partial dispersion ratio and Abbe number. 
 	It is also a well-settled proposition that the selection of a known material based on its suitability for intended use supports a prima facie case of obviousness.  MPEP 2144.07.  In this case, the selection of materials by Applicant based on conditions for partial dispersion ratio, ƟgFp, and for Abbe number, vdp, pertains to nothing more than an obvious selection of known materials based on suitability for intended use as a lens material providing minimal chromatic aberration.  
  	Claim 2, which depends upon claim 1, recites “wherein the following condition is satisfied: 1.65<ndp<2.10 where ndp is a refractive index of the positive lens for d-line.”  Sugita teaches this limitation.  (Sugita discloses that the positive lens has a refractive index for the d-line of 1.78472.  Sugita, col. 12, line 63 to col. 13, line 5, and Numerical Example 1, Surface Number 18 of col. 13.).  Because Sugita discloses a value for the refractive index of the positive lens for the d-line that falls within the claimed range, Sugita renders obvious the claimed range for refractive index in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
 	Claim 4, which depends upon claim 1, recites “wherein the following condition is satisfied:  1.0<LDw/fw<3.5 where LDw is an overall optical length of the zoom lens at the wide-angle end, and fw is a focal length of the zoom lens at the wide-angle end.”  Sugita teaches this limitation.  (Sugita discloses that the overall optical length (LDw) of the zoom lens in the wide angle configuration is 229.72, and Sugita discloses that the focal length (fw) of the zoom lens in the wide angle configuration is 102.79.  Sugita, col. 13, lines 18-25, and col. 14, lines 5-20.  Therefore, the ratio LDw/fw = (229.72/102.79) = 2.23, which falls within the claimed range.).  Because Sugita discloses a value for the ratio of LDw/fw that falls within the claimed range, Sugita renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
	Claim 5, which depends upon claim 1, recites “wherein the following condition is satisfied:  0.10<fGp/f1<1.20 where fGp is a focal length of the positive lens, and f1 is a focal length of the first lens unit.”  Sugita teaches this limitation.  (Sugita discloses that the focal length (F1) of the first lens unit is 176.34.  Sugita, col. 4, line 23.  Sugita discloses that the fourth lens unit has a negative focal length and includes a positive lens (surface 18) and a negative lens (surface 17), wherein the positive lens has a focal length fGp of 52.46, which is calculatable from the data in col. 13, lines 49-51.  Thus, the ratio fGp/f1 = 52.46/176.34 = 0.30, which falls within the claimed range).  Because Sugita discloses a value for the ratio of fGp/f1 that falls within the claimed range, Sugita renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
  	Claim 6, which depends upon claim 1, recites “wherein the following condition is satisfied:           -0.80<f2/f1<-0.10  where f1 is a focal length of the first lens unit, and f2 is a focal length of the second lens unit.”  Sugita teaches this limitation.  (Sugita discloses that the focal length (fl) of the first lens unit (L1) is 176.34.  Sugita, col. 14, lines 20-25.  Sugita discloses that the focal length (f2) of the second lens unit (L2) is -52.38.  Sugita, col. 14, lines 20-25.  Therefore, the ratio f2/f1 = (-52.38/176.34) = -0.30, which falls within the claimed range.).  Because Sugita discloses a value for the ratio of f2/f1 that falls within the claimed range, Sugita renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
 	Claim 7, which depends upon claim 1, recites “wherein the following condition is satisfied:           -3.00<fRn/f1<-0.10 where fl is a focal length of the first lens unit, and fRn is a focal length of a lens unit closest to an image in the rear unit.”  (Sugita discloses that the focal length (fl) of the first lens unit (L1) is 176.34.  Sugita, col. 14, lines 20-25.  Sugita discloses that the focal length (fRn) of the lens unit (L6) closest to an image in the rear unit is -47.75.  Sugita, col. 14, lines 25-30.  Therefore, the ratio fRn/f1 = (-47.75/176.34) = -0.27, which falls within the claimed range.).  Because Sugita discloses a value for the ratio of fRn/f1 that falls within the claimed range, Sugita renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
	Claim 8, which depends upon claim 1, recites “the rear unit further includes a positive lens unit that is disposed between the second lens unit and the negative lens unit, and “wherein the following condition is satisfied: 0<|MLp/M1|<0.50 where M1 is a moving amount of the first lens unit during zooming from the wide-angle end to the telephoto end, and MLp is a moving amount of the positive lens unit during zooming from the wide-angle end to the telephoto end.”  Sugita discloses these limitations.  (Sugita discloses that the rear unit (L3, SP, L4, L5 and L6) includes a positive lens units (L3), that is disposed between the second lens unit (L2) and the negative lens unit (L4), Sugita, col. 10, lines 34-42, and FIG. 1.  Sugita further discloses that the moving amount (M1) of the first lens unit (L1) during zooming from the wide-angle configuration to the telephoto configuration is M1 = (76.00 – 4.00) = 72.00 and that the moving amount (MLp) of the positive lens unit (L3) during zooming from the wide-angle configuration to the telephoto configuration is MLp = (1.18 – 30.80) = - 29.62, so that |MLp/M1| = 0.4114, which falls within the claimed range.  Sugita, col. 13, lines 15-25, and col. 14, lines 5-15.).  Because Sugita discloses a value for the ratio of |MLn/M1| that falls within the claimed range, Sugita renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.  
	Claim 9, which depends upon claim 1, recites “wherein the following condition is satisfied:  0<|MLn/M1|<0.40 MLn is a moving amount of the negative lens unit during zooming from the wide- angle end to the telephoto end, and M1 is a moving amount of the first lens unit during zooming from the wide-angle end to the telephoto end.”  Sugita discloses this limitation.  (Sugita discloses that the moving amount (M1) of the first lens unit (L1) during zooming from the wide-angle configuration to the telephoto configuration is M1 = (76.00 – 4.00) = 72.00 and that the moving amount (MLn) of the negative lens unit (L4) during zooming from the wide-angle configuration to the telephoto configuration is MLn = (17.22 – 1.60) = 15.62, so that |MLn/M1| = 0.2169, which falls within the claimed range.  Sugita, col. 13, lines 15-25, and col. 14, lines 5-15).  Because Sugita discloses a value for the ratio of |MLn/M1| that falls within the claimed range, Sugita renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
	Claim 10, which depends upon claim 1, recites “wherein the following condition is satisfied: 65<vdL1Pave.<99 where vdL 1Pave. is an average value of Abbe numbers of at least two positive lenses included in the first lens unit for d-line.”  Sugita teaches this limitation.  (Sugita discloses that the Abbe numbers for at least two positive lenses included in the first lens unit (L1) of the d-line are 70.2 and 81.5, which has a vdl1Pave. of (70.2 + 81.5)/2 = 75.85, which falls within the claimed range.  Sugita, col. 13, lines 2-5 and lines 35-40.).  Because Sugita discloses a value for vdl1Pave. that falls within the claimed range, Sugita renders obvious the claimed range for vdl1Pave. in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
  	Claim 11, which depends upon claim 1, recites “wherein the rear unit includes a positive lens unit that is disposed between the second lens unit and the negative lens unit, and wherein the positive lens unit and the aperture stop integrally move during zooming.”  Sugita discloses these limitations.  (Sugita discloses that the rear unit (L3, SP, L4, L5 and L6) includes a positive lens unit (L3) that is disposed between the second lens unit (L2) and the negative lens unit (L4), wherein the positive lens unit (L3) and the aperture stop (SP) appear to integrally move during zooming towards the object side as indicated by the arrows in FIG. 1.  Sugita, col. 4, lines 64-65; col. 10, lines 32-47.).  
  	Claim 12, which depends upon claim 1, recites “wherein the rear unit includes at least four lens units.”  Sugita discloses this limitation.  (Sugita discloses that the rear unit (L3, SP, L4, L5 and L6) includes at least four lens units (L3), (L4), (L5) and (L6) as shown in FIG. 1.  Sugita, col. 10, lines 32-47.).
	
	Claims 1-3, 5, 6, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0039051 A1 (hereinafter “Kimura”) in view of U.S. Patent Application Publication No. US 2015/0015966 A1 (hereinafter “Ida”).
 Kimura constitutes analogous art with respect to the subject matter of claim 1 because Kimura pertains to the field of zoom lenses, Kimura, ¶ [0001], which is the same field of endeavor as the subject matter of claim 1.
  	Kimura discloses, as recited by claim 1, “a zoom lens comprising, in order from an object side to an image side, a first lens unit having a positive refractive power; a second lens unit having a negative refractive power; and a rear unit including a plurality of lens units, wherein during zooming, a distance between adjacent lens units of the first, second and plurality of lens units changes, wherein the rear unit includes an aperture stop and a negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop, wherein the negative lens unit includes a positive lens.”  (Kimura discloses a zoom lens (Numerical Embodiment 4) comprising, in order from an object side to an image side (IP), a first lens unit (L1) having a positive refractive power, Kimura, ¶¶ [0042], [0043] and [0086], all lines, and FIG. 7, a second lens unit (L2) having a negative refractive power, Kimura, ¶¶ [0042], [0043] and [0086], all lines, and FIG. 7, and a rear unit (SP, L3, L4, L5, L6, L7 and L8) including a plurality of lens units (L3, L4, L5, L6 and L7), Kimura, ¶¶ [0042]-[0044] and [0086], all lines, and FIG. 7.  Kimura discloses that during zooming a distance between adjacent lens units of the first lens unit (L1), the second lens unit (L2) and the plurality of lens units (L3), (L4), (L5), (L6) and (L7) changes.  Kimura, ¶¶ [0042] and [0043], all lines, and FIG. 7.  Kimura discloses that the rear unit (SP, L3, SP, L4, L5, L6, L7 and L8) includes an aperture stop (SP) and a negative lens unit (L4) disposed closest to an object among at least one lens unit (L6) having a negative refractive power on the image side (IP) of the aperture stop (SP).  Kimura, ¶¶ [0042]-[0044], and FIG. 7.  Kimura discloses that the negative lens unit (L4) includes a positive lens as evident from Surface number 22 corresponding to a convex lens of r = 38.632, which has an Abbe number of 55.5.  Kimura, ¶¶ [0042], [0043] and [0086], all lines, and FIG. 7, Numerical Embodiment 4).
  	Kimura also discloses the condition “0.10<Dwp/Dtp<0.70,” wherein “Dwp is a distance on an optical axis from the aperture stop at a wide-angle end to a vertex of the positive lens on the object side, and Dtp is a distance on the optical axis from the aperture stop at a telephoto end to the vertex of the positive lens on the object side” as recited by claim 1.  (As evident from ¶ [0086] of Kimura, with d19 representing movement of the positive lens of lens unit (L4) relative to the aperture stop (SP), Dwp = 2.85 and Dtp = 6.52, so then Dwp/Dtp = 0.43 which falls within the claimed range for the ratio Dwp/Dtp and, therefore, renders prima facie obvious the claimed range.).  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range  in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, Kimura renders obvious the claimed range 0.10<Dwp/Dtp<0.70 because Kimura’s disclosed value for Dwp/Dtp lies within Applicant’s claimed range.
  Kimura does not appear to disclose the condition limitations pertaining to the partial dispersion ratio ΘgFp and the Abbe number vdp recited by claim 1.  
Ida constitutes analogous art with respect to the subject matter of claim 1 because Ida pertains to the field of zoom lenses, Ida, ¶ [0001], all lines, which is the same field of endeavor as the subject matter of claim 1.	
	Ida discloses a zoom lens in which a variation in aberration with respect to temperature change is small, and that this zoom lens includes multiple lens units in which a distance between adjacent ones of the multiple lens units changes for zooming.  Ida, abstract, and ¶¶ [0063], [0064] and [0066], all lines.  Ida discloses conditions 

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50, 
wherein “vdp is an Abbe number of the positive lens for the d-line, 6gFp is a partial dispersion ratio of the positive lens for the g-line and the F-line,” as recited by claim 1.  (Ida discloses in FIG. 21A a graph of Abbe number and partial dispersion ratio of materials that may correspond to Conditional Expressions (1) and (2) employed to select optical materials suitable for making optical elements, such as a lens, of a zoom lens so that chromatic aberrations of the zoom lens system are minimized.  Ida, ¶¶ [0047] and [0071]-[0081], all lines.  In other words, Ida discloses a range of conditions as a function f(vd, ƟgF) of Abbe number vd for a lens for the d-line and partial dispersion ratio ƟgF of a lens for the g-line and the F-line, which are used to select suitable materials for making a lenses of a zoom lens system.  As evident from FIG. 21A, values for Abbe number range from about 20 to almost 100.).
    	A person of ordinary skill in the art would realize that the values of Abbe number, 40.73, and partial dispersion ratio, 0.5671, for the optical material NBFD13 (Hoya Co., Ltd.), as described by Applicant’s specification at ¶ [0033], falls well within the value ranges for Abbe number and partial dispersion ratio disclosed by Ida in FIG. 21A.  In other words, the values for Abbe number and partial dispersion ratios according to FIG. 21A of Ida substantially overlap or fall within the values for Abbe number and partial dispersion ratio recited by Applicant’s claim 1, and which corresponds to optical materials possessing suitable characteristics for making lenses of a zoom lens system in order to provide improved characteristics with respect to chromatic aberration as taught by Ida, ¶ [0081], lines 1-14.
    	It is a well settled proposition that when a range or value(s) disclosed by prior art overlap or fall within a range recited by Applicant’s invention, then the claimed range is rendered prima facie obvious in view of the prior art range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Thus, because the value ranges disclosed by Ida for Abbe number (i.e., about 20 to almost 100) and for partial dispersion ratio (i.e., FIG. 21A) substantially overlap Applicant’s claimed ranges for these parameters, the prior art renders obvious Applicant’s claimed conditions.

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50,
as prima facie obvious in the absence of showing the criticality of the claimed ranges.
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to have applied conditions disclosed by Ida for parameters pertaining to partial dispersion ratio and Abbe number to the positive lens of the zoom lens such as disclosed by Kimura in order to employ a positive lens made of a suitable material selected in accordance with conditions disclosed by Ida in order to improve chromatic aberration characteristics of the lens system as taught by Ida.  Because the zoom lens resulting from the combination of Kimura and Ida includes values of partial dispersion ratio and Abbe number that substantially overlap the values according to Applicant’s claimed conditions for partial dispersion ratio and Abbe number, the combination of Kimura and Ida render prima facie obvious Applicants’ claimed ranges for partial dispersion ratio and Abbe number. 
   	It is also a well-settled proposition that the selection of a known material based on its suitability for intended use supports a prima facie case of obviousness.  MPEP 2144.07.  In this case, the selection of materials by Applicant based on conditions for partial dispersion ratio, ƟgFp, and for Abbe number, vdp, pertains to nothing more than an obvious selection of known materials based on suitability for intended use as a lens material providing minimal chromatic aberration.  
  	Claim 2, which depends upon claim 1, recites “wherein the following condition is satisfied: 1.65<ndp<2.10 where ndp is a refractive index of the positive lens for d-line.”  Kimura teaches this limitation.  (Kimura discloses that the positive lens has a refractive index for the d-line of 1.90366.  Kimura, ¶ [0086], and Numerical Example 4, Surface Number  of page 9, right col., first line In Table.).  Because Kimura discloses a value for the refractive index of the positive lens for the d-line that falls within the claimed range, Kimura renders obvious the claimed range for refractive index in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
  	Claim 3, which depends upon claim 1, recites “wherein the following condition is satisfied: 0.5<SKw/fw<0.50 where SKw is a backfocus of the zoom lens at the wide-angle end, and fw is a focal length of the zoom lens at the wide-angle end.”  Kimura teaches this limitation.  (Kimura discloses that the zoom lens has a backfocus at the wide-angle end of 7.74 and the focal length of the zoom lens at the wide-angle end is 15.28 so that SKw/fw = 0.5065.  Kimura, ¶ [0086], and Numerical Embodiment 4.).  Kimura discloses a value for the ratio SKw/fw that falls just outside of Applicant’s claimed range; however, it is the Examiners’ position that Kimura’s disclosed value for the ratio SKw/fw is sufficiently close to the claimed range to render it obvious in the absence of a showing of criticality of the claimed range.  MPEP 2131.03(III) and 2144.05.
 	Claim 5, which depends upon claim 1, recites “wherein the following condition is satisfied:  0.10<fGp/f1<1.20 where fGp is a focal length of the positive lens, and f1 is a focal length of the first lens unit.”  Kimura teaches this limitation.  (Kimura discloses that the focal length (F1) of the first lens unit is 75.87.  Kimura, ¶ [0086], and Numerical Embodiment 4.  Kimura discloses that the fourth lens unit has a negative focal length and includes a positive lens (surface 20) and a negative lens (surface 21), wherein the positive lens has a focal length fGp of 25.90, which is calculatable from the data in ¶ [0086], the right col. on page 9, lines 3-5.  Thus, the ratio fGp/f1 = 25.90/75.87 = 0.34, which falls within the claimed range).  Because Kimura discloses a value for the ratio of fGp/f1 that falls within the claimed range, Kimura renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
   	Claim 6, which depends upon claim 1, recites “wherein the following condition is satisfied:           -0.80<f2/f1<-0.10  where f1 is a focal length of the first lens unit, and f2 is a focal length of the second lens unit.”  Kimura teaches this limitation.  (Kimura discloses that the focal length (fl) of the first lens unit (L1) is 75.87.  Kimura, page 9, right col., see Zoom lens data.  Kimura discloses that the focal length (f2) of the second lens unit (L2) is -12.19.  Kimura, page 9, right col., see Zoom lens data.  Therefore, the ratio f2/f1 = (-12.19/75.87) = -0.16, which falls within the claimed range.).  Because Kimura discloses a value for the ratio of f2/f1 that falls within the claimed range, Kimura renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
  	Claim 8, which depends upon claim 1, recites “the rear unit further includes a positive lens unit that is disposed between the second lens unit and the negative lens unit, and “wherein the following condition is satisfied: 0<|MLp/M1|<0.50 where M1 is a moving amount of the first lens unit during zooming from the wide-angle end to the telephoto end, and MLp is a moving amount of the positive lens unit during zooming from the wide-angle end to the telephoto end.”  Kimura discloses these limitations.  (Kimura discloses that the rear unit (SP, L3, L4, L5, L6, L7 and L8) includes a positive lens units (L3), that is disposed between the second lens unit (L2) and the negative lens unit (L4), Kimura, ¶ [0044], and FIG. 7.  Kimura further discloses that the moving amount (M1) of the first lens unit (L1) during zooming from the wide-angle configuration to the telephoto configuration is M1 = (41.58  – 0.70) = 40.88 and that the moving amount (MLp) of the positive lens unit (L3) during zooming from the wide-angle configuration to the telephoto configuration is MLp = (6.52 – 2.85) =  3.67, so that |MLp/M1| = 0.09, which falls within the claimed range.  Kimura, page 9, right col., see Various data.).  Because Kimura discloses a value for the ratio of |MLn/M1| that falls within the claimed range, Kimura renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.  
  	Claim 9, which depends upon claim 1, recites “wherein the following condition is satisfied:  0<|MLn/M1|<0.40 MLn is a moving amount of the negative lens unit during zooming from the wide- angle end to the telephoto end, and M1 is a moving amount of the first lens unit during zooming from the wide-angle end to the telephoto end.”  Kimura discloses this limitation.  (Kimura discloses that the moving amount (M1) of the first lens unit (L1) during zooming from the wide-angle configuration to the telephoto configuration is M1 = (41.58 – 0.70) = 40.88 and that the moving amount (MLn) of the negative lens unit (L4) during zooming from the wide-angle configuration to the telephoto configuration is MLn = (0.04 - 3.70) = - 3.66, so that |MLn/M1| = 0.09, which falls within the claimed range.  Kimura, page 9, right col., see Various data).  Because Kimura discloses a value for the ratio of |MLn/M1| that falls within the claimed range, Kimura renders obvious the claimed range for this ratio in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
    	Claim 10, which depends upon claim 1, recites “wherein the following condition is satisfied: 65<vdL1Pave.<99 where vdL 1Pave. is an average value of Abbe numbers of at least two positive lenses included in the first lens unit for d-line.”  Kimura teaches this limitation.  (Kimura discloses that the Abbe numbers for at least two positive lenses included in the first lens unit (L1) of the d-line are 81.5 and 60.6, which has a vdl1Pave. of (81.5 + 60.6)/2 = 71.05, which falls within the claimed range.  Sugita, col. 13, lines 2-5 and lines 35-40.).  Because Kimura discloses a value for vdl1Pave. that falls within the claimed range, Kimura renders obvious the claimed range for vdl1Pave. in the absence of a showing of criticality of the claimed range.  MPEP 2131.03 and 2144.05.
 	Claim 12, which depends upon claim 1, recites “wherein the rear unit includes at least four lens units.”  Kimura discloses this limitation.  (Kimura discloses that the rear unit (SP, L3, L4, L5, L6, L7 and L8) includes at least four lens units (L3), (L4), (L5) and (L6) as shown in FIG. 7.  Kimura, ¶¶ [0042], [0044] and [0086], all lines.).
	Claim 13, which depends upon claim 12, recites that the rear unit comprises “in order from the object side to the image side, five lens units having positive, negative, positive, negative, and negative refractive powers.”  Kimura discloses these limitations.  (Kimura discloses that the rear unit (SP, L3, L4, L5, L6, L7 and L8) includes five lens units, such as lens units (L3), (L4), (L5), (L6) and (L7) in order from the object side (i.e., to the left of lens unit L1) to the image side (IP)), wherein the five lens units respectively have positive, negative, positive, negative and negative refractive powers as evident from Kimura, ¶¶ [0042], [0044] and [0086], all lines, and FIG. 7.). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,465,203 B2 (hereinafter “Sugita”) in view of U.S. Patent Application Publication No. US 2015/0015966 A1 (hereinafter “Ida”).
Sugita constitutes analogous art with respect to the subject matter of claim 17 because Sugita pertains to the field of zoom lens and optical pickup apparatuses including zoom lenses, Sugita, col. 1, lines 7-11, which is the same field of endeavor as the subject matter of claim 17.
Sugita discloses an “optical apparatus comprising a zoom lens and an image sensor configured to photoelectrically convert an optical image formed by the zoom lens.”  (Sugita discloses, in claim 13, an optical apparatus (i.e., an image pickup apparatus) comprising a zoom lens and an image sensor configured to receive an image formed by the zoom lens.  Sugita discloses that the image sensor configured to receive the image formed by the zoom lens may be a solid-state image pickup element, such as a photo-electric conversion element, which photo-electrically converts an optical image.  Sugita, col. 12, lines 34-55, and claim 13, and FIG. 13.).
  	Sugita discloses “the zoom lens comprises, in order from an object side to an image side, a first lens unit having a positive refractive power; a second lens unit having a negative refractive power; and a rear unit including a plurality of lens units, wherein during zooming, a distance between adjacent lens units of the first, second and plurality of lens units changes, wherein the rear unit includes an aperture stop and a negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop, wherein the negative lens unit includes a positive lens,” as recited by independent claim 17.  (Sugita discloses a zoom lens (Example 1) comprising, in order from an object side to an image side (IP), a first lens unit (L1) having a positive refractive power, Sugita, col. 10, lines 32-38, and FIG. 1, a second lens unit (L2) having a negative refractive power, Sugita, col. 10, lines 32-38, and FIG. 1, and a rear unit (L3, SP, L4, L5 and L6) including a plurality of lens units (L3, L4, L5 and L6), Sugita, col. 10, lines 34-42, and FIG. 1.  Sugita discloses that during zooming a distance between adjacent lens units of the first lens unit (L1), the second lens unit (L2) and the plurality of lens units (L3), (L4), (L5), (L6) changes.  Sugita, col. 10, lines 42-47, and FIG. 1.  
Sugita discloses that the rear unit (L3, SP, L4, L5 and L6) includes an aperture stop (SP) and a negative lens unit (L4) disposed closest to an object among at least one lens unit (L6) having a negative refractive power on the image side (IP) of the aperture stop (SP).  Sugita, col. 4, lines 53-65, col. 10, lines 32-47, and FIG. 1.  Sugita discloses that the negative lens unit (L4) includes a positive lens as evident from Surface number 18 corresponding to a convex lens of r = 48.183.  Sugita, col. 10, lines 34-42, and FIG. 1, and Numerical Example 1 of col. 13).
  	Sugita also discloses the condition “0.10<Dwp/Dtp<0.70,” wherein “Dwp is a distance on an optical axis from the aperture stop at a wide-angle end to a vertex of the positive lens on the object side, and Dtp is a distance on the optical axis from the aperture stop at a telephoto end to the vertex of the positive lens on the object side” as recited by claim 17.  (As evident from col. 14, lines 10-20, of Sugita, with d16 representing movement of the positive lens of lens unit (L4) relative to the aperture stop (SP), Dwp = 8.54 and Dtp = 37.70, then Dwp/Dtp = 0.222 which falls within the claimed range for the ratio Dwp/Dtp and, therefore, renders prima facie obvious the claimed range.  On the other hand, because the aperture stop (SP) is not stationary should d15 + d16 represent movement of the positive lens of lens unit (L4) relative to the aperture stop (SP), Dwp = 10.14 and Dtp = 54.92, then Dwp/Dtp = 0.185, which also falls within the claimed range for the ratio Dwp/Dtp and, therefore, renders prima facie obvious the claimed range).  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range  in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, Sugita renders obvious the claimed range 0.10<Dwp/Dtp<0.70 because Sugita’s disclosed value for Dwp/Dtp falls within Applicant’s claimed range.
Sugita does not appear to disclose the condition limitations pertaining to the partial dispersion ratio ΘgFp and the Abbe number vdp recited by claim 17.  	
Ida constitutes analogous art with respect to the subject matter of claim 17 because Ida pertains to the field of zoom lens and optical pickup apparatuses including zoom lenses, Ida, ¶ [0001], which is the same field of endeavor as the subject matter of claim 17.
	Ida discloses a zoom lens in which a variation in aberration with respect to temperature change is small, and that this zoom lens includes multiple lens units in which a distance between adjacent ones of the multiple lens units changes for zooming.  Ida, abstract, and ¶¶ [0063], [0064] and [0066], all lines.  Ida discloses conditions 

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50, 
wherein “vdp is an Abbe number of the positive lens for the d-line, 6gFp is a partial dispersion ratio of the positive lens for the g-line and the F-line,” as recited by claim 17.  (Ida discloses in FIG. 21A a graph of Abbe number and partial dispersion ratio of materials that may correspond to Conditional Expressions (1) and (2) employed to select optical materials suitable for making optical elements, such as a lens, of a zoom lens so that chromatic aberrations of the zoom lens system are minimized.  Ida, ¶¶ [0047] and [0071]-[0081], all lines.  In other words, Ida discloses a range of conditions as a function f(vd, ƟgF) of Abbe number vd for a lens for the d-line and partial dispersion ratio ƟgF of a lens for the g-line and the F-line, which are used to select suitable materials for making lenses of a zoom lens system.  As evident from FIG. 21A, values for Abbe number range from about 20 to almost 100.).
    	A person of ordinary skill in the art would realize that the values of Abbe number, 40.73, and partial dispersion ratio, 0.5671, for the optical material NBFD13 (Hoya Co., Ltd.), as described by Applicant’s specification at ¶ [0033], falls well within the value ranges for Abbe number and partial dispersion ratio disclosed by Ida in FIG. 21A.  In other words, the values for Abbe number and partial dispersion ratios according to FIG. 21A of Ida substantially overlap or fall within the values for Abbe number and partial dispersion ratio recited by Applicant’s claim 17, and which corresponds to optical materials possessing suitable characteristics for making lenses of a zoom lens system in order to provide improved characteristics with respect to chromatic aberration as taught by Ida, ¶ [0081], lines 1-14.
    	It is a well settled proposition that when a range or value(s) disclosed by prior art overlap or fall within a range recited by Applicant’s invention, then the claimed range is rendered prima facie obvious in view of the prior art range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Thus, because the value ranges disclosed by Ida for Abbe number (i.e., about 20 to almost 100) and for partial dispersion ratio (i.e., FIG. 21A) substantially overlap Applicant’s claimed ranges for these parameters, the prior art renders obvious Applicant’s claimed conditions.

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50,
as prima facie obvious in the absence of showing the criticality of the claimed ranges.
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to have applied conditions disclosed by Ida for parameters pertaining to partial dispersion ratio and Abbe number to the positive lens of the zoom lens disclosed by Sugita in order to employ a positive lens made of a material selected in accordance with conditions disclosed by Ida in order to improve chromatic aberration characteristics of the lens system as taught by Ida.  Because the zoom lens resulting from the combination of Sugita and Ida includes values of partial dispersion ratio and Abbe number that substantially overlap the values according to Applicant’s claimed conditions for partial dispersion ratio and Abbe number, the combination of Sugita and Ida render prima facie obvious Applicants’ claimed ranges for partial dispersion ratio and Abbe number. 
  	It is also a well-settled proposition that the selection of a known material based on its suitability for intended use supports a prima facie case of obviousness.  MPEP 2144.07.  In this case, the selection of materials by Applicant based on conditions for partial dispersion ratio, ƟgFp, and for Abbe number, vdp, pertains to nothing more than an obvious selection of known materials based on suitability for intended use as a lens material providing minimal chromatic aberration.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0039051 A1 (hereinafter “Kimura”) in view of U.S. Patent Application Publication No. US 2015/0015966 A1 (hereinafter “Ida”).
Kimura constitutes analogous art with respect to the subject matter of claim 17 because Kimura pertains to the field of zoom lens and optical pickup apparatuses including zoom lenses, Kimura, ¶ [0001], which is the same field of endeavor as the subject matter of claim 17.
Kimura discloses an “optical apparatus comprising a zoom lens and an image sensor configured to photoelectrically convert an optical image formed by the zoom lens.”  (Kimura discloses, in claim 16, an optical apparatus (i.e., an image pickup apparatus) comprising a zoom lens and a solid-state image pickup element configured to receive an image formed by the zoom lens.  Kimura discloses that the solid-state image pickup element is an image sensor, i.e., a photo-electric conversion element such as a CCD sensor or a CMOS sensor, which photo-electrically converts an optical image formed by the zoom lens.  Kimura, ¶ [0081], all lines, and FIG. 31.).
 	Kimura discloses “the zoom lens comprises, in order from an object side to an image side, a first lens unit having a positive refractive power; a second lens unit having a negative refractive power; and a rear unit including a plurality of lens units, wherein during zooming, a distance between adjacent lens units of the first, second and plurality of lens units changes, wherein the rear unit includes an aperture stop and a negative lens unit disposed closest to an object among at least one lens unit having a negative refractive power on the image side of the aperture stop, wherein the negative lens unit includes a positive lens.”  (Kimura discloses a zoom lens (Numerical Embodiment 4) comprising, in order from an object side to an image side (IP), a first lens unit (L1) having a positive refractive power, Kimura, ¶¶ [0042], [0043] and [0086], all lines, and FIG. 7, a second lens unit (L2) having a negative refractive power, Kimura, ¶¶ [0042], [0043] and [0086], all lines, and FIG. 7, and a rear unit (SP, L3, L4, L5, L6, L7 and L8) including a plurality of lens units (L3, L4, L5, L6 and L7), Kimura, ¶¶ [0042]-[0044] and [0086], all lines, and FIG. 7.  Kimura discloses that during zooming a distance between adjacent lens units of the first lens unit (L1), the second lens unit (L2) and the plurality of lens units (L3), (L4), (L5), (L6) and (L7) changes.  Kimura, ¶¶ [0042] and [0043], all lines, and FIG. 7.  Kimura discloses that the rear unit (SP, L3, SP, L4, L5, L6, L7 and L8) includes an aperture stop (SP) and a negative lens unit (L4) disposed closest to an object among at least one lens unit (L6) having a negative refractive power on the image side (IP) of the aperture stop (SP).  Kimura, ¶¶ [0042]-[0044], and FIG. 7.  Kimura discloses that the negative lens unit (L4) includes a positive lens as evident from Surface number 22 corresponding to a convex lens of r = 38.632, which has an Abbe number of 55.5.  Kimura, ¶¶ [0042], [0043] and [0086], all lines, and FIG. 7, Numerical Embodiment 4).
  	Kimura also discloses the condition “0.10<Dwp/Dtp<0.70,” wherein “Dwp is a distance on an optical axis from the aperture stop at a wide-angle end to a vertex of the positive lens on the object side, and Dtp is a distance on the optical axis from the aperture stop at a telephoto end to the vertex of the positive lens on the object side” as recited by claim 1.  (As evident from ¶ [0086] of Kimura, with d19 representing movement of the positive lens of lens unit (L4) relative to the aperture stop (SP), Dwp = 2.85 and Dtp = 6.52, so then Dwp/Dtp = 0.43 which falls within the claimed range for the ratio Dwp/Dtp and, therefore, renders prima facie obvious the claimed range.).  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range  in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Therefore, Kimura renders obvious the claimed range 0.10<Dwp/Dtp<0.70 because Kimura’s disclosed value for Dwp/Dtp lies within Applicant’s claimed range.
  Kimura does not appear to disclose the condition limitations pertaining to the partial dispersion ratio ΘgFp and the Abbe number vdp recited by claim 17.  	
Ida constitutes analogous art with respect to the subject matter of claim 17 because Ida pertains to the field of zoom lens and optical pickup apparatuses including zoom lenses, Ida, ¶ [0001], which is the same field of endeavor as the subject matter of claim 17.
	Ida discloses a zoom lens in which a variation in aberration with respect to temperature change is small, and that this zoom lens includes multiple lens units in which a distance between adjacent ones of the multiple lens units changes for zooming.  Ida, abstract, and ¶¶ [0063], [0064] and [0066], all lines.  Ida discloses conditions 

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50, 
wherein “vdp is an Abbe number of the positive lens for the d-line, 6gFp is a partial dispersion ratio of the positive lens for the g-line and the F-line,” as recited by claim 1.  (Ida discloses in FIG. 21A a graph of Abbe number and partial dispersion ratio of materials that may correspond to Conditional Expressions (1) and (2) employed to select optical materials suitable for making optical elements, such as a lens, of a zoom lens so that chromatic aberrations of the zoom lens system are minimized.  Ida, ¶¶ [0047] and [0071]-[0081], all lines.  In other words, Ida discloses a range of conditions as a function f(vd, ƟgF) of Abbe number vd for a lens for the d-line and partial dispersion ratio ƟgF of a lens for the g-line and the F-line, which are used to select suitable materials for making a lenses of a zoom lens system.  As evident from FIG. 21A, values for Abbe number range from about 20 to almost 100.).
    	A person of ordinary skill in the art would realize that the values of Abbe number, 40.73, and partial dispersion ratio, 0.5671, for the optical material NBFD13 (Hoya Co., Ltd.), as described by Applicant’s specification at ¶ [0033], falls well within the value ranges for Abbe number and partial dispersion ratio disclosed by Ida in FIG. 21A.  In other words, the values for Abbe number and partial dispersion ratios according to FIG. 21A of Ida substantially overlap or fall within the values for Abbe number and partial dispersion ratio recited by Applicant’s claim 1, and which corresponds to optical materials possessing suitable characteristics for making lenses of a zoom lens system in order to provide improved characteristics with respect to chromatic aberration as taught by Ida, ¶ [0081], lines 1-14.
    	It is a well settled proposition that when a range or value(s) disclosed by prior art overlap or fall within a range recited by Applicant’s invention, then the claimed range is rendered prima facie obvious in view of the prior art range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).  Thus, because the value ranges disclosed by Ida for Abbe number (i.e., about 20 to almost 100) and for partial dispersion ratio (i.e., FIG. 21A) substantially overlap Applicant’s claimed ranges for these parameters, the prior art renders obvious Applicant’s claimed conditions.

    PNG
    media_image1.png
    65
    498
    media_image1.png
    Greyscale
                and 
                          25 < νdp < 50,
as prima facie obvious in the absence of showing the criticality of the claimed ranges.
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to have applied conditions disclosed by Ida for parameters pertaining to partial dispersion ratio and Abbe number to the positive lens of the zoom lens such as disclosed by Kimura in order to employ a positive lens made of a suitable material selected in accordance with conditions disclosed by Ida in order to improve chromatic aberration characteristics of the lens system as taught by Ida.  Because the zoom lens resulting from the combination of Kimura and Ida includes values of partial dispersion ratio and Abbe number that substantially overlap the values according to Applicant’s claimed conditions for partial dispersion ratio and Abbe number, the combination of Kimura and Ida render prima facie obvious Applicants’ claimed ranges for partial dispersion ratio and Abbe number. 
   	It is also a well-settled proposition that the selection of a known material based on its suitability for intended use supports a prima facie case of obviousness.  MPEP 2144.07.  In this case, the selection of materials by Applicant based on conditions for partial dispersion ratio, ƟgFp, and for Abbe number, vdp, pertains to nothing more than an obvious selection of known materials based on suitability for intended use as a lens material providing minimal chromatic aberration.


Additional Prior Art Considered by Examiner and Made of Record
	The Examiner considered the following additional prior art, which is made of record, but which has not currently been applied regarding any issue of patentability:
	U.S. Patent 9,172,882 B2 directed to a zoom lens system (Numerical Example 5) having a lens power structure according to Table 23, wherein SKw/fw = 0.26935/1.0002 = 0.269;
	U.S. Patent 9,488,800 B2 directed to a wide angle lens embodiment that employs a positive lens suitable for pairing with a negative lens, wherein the positive lens has an Abbe number < 33 with respect to the d-line. Suzuki, col. 6, lines 56-67;
	U.S. Patent Application Publication No. US 2019/0302404 A1 directed to a zoom lens (see Numerical Data 2, 3, 5, 6 and 7) having a seven lens unit design with refractive power structure + - + - + - -;
	Abbe Number and Longitudinal Chromatic Aberration (LCA) [0nline]. April 24, 2018 [retrieved on 2022-07-13].  Retrieved from Internet: <URL: https://bauschsurgical.eu/blog-learning/blog/abbe-number-and-longitudinal-chromatic-aberration-lca/>, teaches that the “higher the Abbe number, the lower the longitudinal chromatic aberration;”  
	Adolf W. Lohmann, Scaling Laws for Lens Systems, 28 APPLIED OPTICS 4996-4998 (1989), which pertains to scaling laws pertaining to certain lens systems; and
	Antonin Mikš et al., Determination of the Refractive Index and Abbe Number of Glass of Spherical Lenses, 57 APPLIED OPTICS 4728-4734 (June 4, 2018), which pertains to the determination of basic parameters of unknown spherical lenses, namely, their radii of curvature, thicknesses, and refractive indices of materials, for example, optical glasses, from which the lenses are made.

  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached at 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WESLEY SCOTT ASHTON/Examiner, Art Unit 4163                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845